                                                                          DISTRICT OF OREGON
                                                                               FILED
                                                                             January 15, 2020
                                                                       Clerk, U.S. Bankruptcy Court



         Below is an opinion of the court.
 1
 2
 3
 4
 5
                                                         _______________________________________
 6                                                                 PETER C. McKITTRICK
                                                                   U.S. Bankruptcy Judge
 7
 8
 9                               UNITED STATES BANKRUPTCY COURT
10                                  FOR THE DISTRICT OF OREGON
11   In Re:                                        )
                                                   )   Bankruptcy Case No.
12   ROBERTO ESCATEL OROZCO and                    )   19-60726-pcm13
     MELINDA MARIA OROZCO,                         )
13                                                 )
                                  Debtors.         )
14                                                 )
                                                   )   Bankruptcy Case No.
15   In re:                                        )   19-61230-pcm13
                                                   )
16   HECTOR RAMON GARCIA FIGUEROA,                 )
                                                   )   OPINION
17                                Debtor.          )
                                                   )
18
19        This matter comes before the court on the trustee’s objection to
20   confirmation of debtors’ chapter 131 plan.2           The issue is whether chapter
21   13 debtors must pay any tax refunds received during the plan period to
22   the trustee.     I conclude that tax refunds must be accounted for in
23   1
          All references to chapters and sections are to the Bankruptcy Code,
     11 U.S.C. § 101 et seq.
24
     2
          The trustee objected to plans in four other chapter 13 cases that
25   raise the same issue. This Opinion will govern the outcome of those
     cases, and I will not write separately on them.
26


     Page 1 -    OPINION


                          Case 19-60726-pcm13   Doc 33   Filed 01/15/20
 1   determining projected disposable income.           For the reasons below, I
 2   further conclude that a debtor’s tax refunds must be turned over to the
 3   trustee unless they are excluded by a non-standard provision in the plan,
 4   or the debtor has met his or her burden of showing that the refunds are
 5   otherwise accounted for in calculating projected disposable income.
 6                                JURISDICTION AND VENUE
 7           The court has subject matter jurisdiction over these cases pursuant
 8   to 28 U.S.C. § 1334(a).     These matters are core proceedings under 28
 9   U.S.C. § 157(b)(2)(A), (E), & (L).        Venue in this district is proper
10   pursuant to 28 U.S.C. §§ 1408-09(a).
11                                         BACKGROUND
12           Chapter 13 allows debtors to restructure their debts and retain non-
13   exempt assets, in exchange for making payments over a certain period of
14   time.    Distribution of those payments is made by the chapter 13 trustee
15   in accordance with a chapter 13 plan.
16           For a chapter 13 plan to be confirmed, it must comply with the
17   Bankruptcy Code.      § 1325(a)(1).    One of the requirements under the Code
18   is that debtors commit all or a portion of their future earnings or other
19   future income “to the supervision and control of the trustee as is
20   necessary for the execution of the plan[.]”           § 1322(a)(1).   If there is
21   an objection to confirmation of a plan, debtors must either pay their
22   unsecured creditors in full, or pay all of their “projected disposable
23   income” to unsecured creditors during the applicable commitment period.
24   § 1325(b)(1).
25           In the District of Oregon, debtors are required to use a local form
26   chapter 13 plan.      The local plan requires debtors to pay to the trustee


     Page 2 -    OPINION


                        Case 19-60726-pcm13    Doc 33   Filed 01/15/20
 1   monthly payments, proceeds from avoided transfers, and net tax refunds
 2   during the life of the plan.
 3        Paragraph 3(c) of that form plan provides:
 4               3. Payments to the Trustee. Debtor must pay to the trustee:
 5              (a) a monthly payment of $ _____;
 6             (b) all non-exempt proceeds from avoided transfers, including
          those from transfers avoided by the trustee;
 7
               (c) upon receipt, net tax refunds attributable to the following
 8        tax years: _____ ; net tax refunds are those tax refunds not
          otherwise provided for in the plan, less tax paid by debtor for a
 9        deficiency shown on any tax return for that same tax year or tax
          paid by setoff by a tax agency for a postpetition tax year.
10
11        Debtors in these cases inserted the word “none” in paragraph 3(c).
12        The trustee objects to confirmation of debtors’ plans on the grounds
13   that debtors have failed to provide for payment of all of their projected
14   disposable income, because they have failed to provide for payment of
15   their tax refunds into their plans.
16                                     ANALYSIS
17   A.   Calculation of Disposable Income
18        The disputes in these cases arise from ambiguities created by
19   amendments to the Bankruptcy Code in the 2005 Bankruptcy Abuse Prevention
20   and Consumer Protection Act (“BAPCPA”).         Among the many changes made to
21   the Code in 2005 was the implementation of a “means test.”        The means
22   test serves at least two vital functions in bankruptcy cases filed after
23   October 17, 2005.
24        First, it is used to determine whether a debtor is eligible to file
25   a chapter 7 case.    If a debtor’s “current monthly income,” as defined by
26   the Code, is below the applicable state median family income for a family


     Page 3 -   OPINION


                      Case 19-60726-pcm13   Doc 33    Filed 01/15/20
 1   the size of the debtor’s household (“below-median debtor”), the debtor is
 2   eligible to file chapter 7.     § 707(b)(7).      If the current monthly income
 3   is above that threshold (“above-median debtor”) and, after deducting
 4   certain specified expenses, the debtor has net income that exceeds a
 5   statutory limit, the chapter 7 filing is presumed to be an abuse of the
 6   Bankruptcy Code, because the debtor’s income and expenses allow the
 7   debtor to make some payment to unsecured creditors.            See § 707(b)(2).
 8   The debtor can convert the case to one under chapter 11 or chapter 13, or
 9   attempt to rebut the presumption of abuse to stay in chapter 7.
10   §§ 707(b)(1); 707(b)(2)(B).
11        Second, and relevant to this decision, the means test is imported
12   into Chapter 13.     See § 1325(b)(2), (3).       Before BAPCPA, the amount
13   available to pay to the trustee in a chapter 13 plan (the debtor’s
14   disposable income) was determined by the debtor’s Schedule I (Income) and
15   Schedule J (Expenses).     The last line of Schedule J deducts the debtor’s
16   Schedule J expenses from the Schedule I net income and arrives at a
17   monthly net income.    That monthly net income formed the basis for how
18   much the debtor’s monthly plan payment would be.
19        BAPCPA and the creation of the means test changed the equation.
20   Congress imported the definition of current monthly income from the means
21   test for two purposes in chapter 13.       First, current monthly income
22   determines how long a chapter 13 debtor’s plan must last.           For a below-
23   median debtor, a chapter 13 plan must last a minimum of three years, the
24   “applicable commitment period.”      § 1322(d)(2).       For an above-median
25   debtor, a chapter 13 plan must last five years, or until all allowed
26   claims are paid in full.     § 1322(d)(1).


     Page 4 -   OPINION


                        Case 19-60726-pcm13   Doc 33   Filed 01/15/20
 1        Second, BAPCPA uses “current monthly income” as the starting point
 2   for determining disposable income in a chapter 13 case.           Current monthly
 3   income is defined as the average monthly income from all sources (with a
 4   few listed exceptions such as Social Security) received by the debtor in
 5   the six months before bankruptcy.      § 101(10A).      Debtors report current
 6   monthly income on Official Form 122C-1.
 7        Disposable income, in turn, is defined as current monthly income
 8   “less amounts reasonably necessary to be expended” for the maintenance or
 9   support of the debtor or the debtor’s dependents.           § 1325(b)(2).    For
10   above-median debtors, Congress went further and dictated that reasonably
11   necessary expense amounts deducted from current monthly income to arrive
12   at disposable income be calculated using the expenses set out in the
13   means test, using Official Form 122C-2.         See § 1325(b)(3).    These
14   expenses are based in large part on standardized Internal Revenue Service
15   amounts, plus certain other specified expenses.          § 707(b)(2)(A).     The end
16   result of deducting these specified expenses from current monthly income
17   is the debtor’s disposable monthly income, which lays the foundation for
18   the debtor’s monthly plan payment and the amount that must be paid to
19   unsecured creditors.
20        For below-median debtors, the Code does not provide any guidance as
21   to the calculation or definition of “amounts reasonably necessary to be
22   expended,” which are deducted from current monthly income to determine
23   disposable income.   This creates uncertainty as to how disposable income
24   is calculated for below-median debtors.         Debtors and the trustee disagree
25   on the proper method to determine amounts reasonably necessary to be
26   expended in a below-median case.


     Page 5 -   OPINION


                      Case 19-60726-pcm13   Doc 33    Filed 01/15/20
 1        Debtors argue that calculation of disposable income for below-median
 2   debtors is the same as the calculation used for above-median debtors.           In
 3   other words, they argue that they can calculate their disposable income,
 4   and therefore their projected disposable income, by using the current
 5   monthly income shown on Form 122C-1, and calculate their expenses using
 6   Form 122C-2, which applies the IRS standards and other specified expenses
 7   to determine a debtor’s reasonably necessary expenses.            They base their
 8   argument on the language contained in § 1325(b)(2).
 9        Debtors are correct that the statutory language is the same for both
10   above- and below-median debtors, to a point.         The statute simply states
11   that a debtor determines disposable income by deducting amounts
12   reasonably necessary to be expended “for the maintenance or support of
13   the debtor or a dependent of the debtor[.]”         § 1325(b)(2).    This
14   paragraph of § 1325(b) does not distinguish between above- and below-
15   median debtors.   However, that is where the symmetry ends.          The next
16   paragraph, section 1325(b)(3), does make that distinction.           It
17   specifically instructs above-median debtors to follow the means test
18   formula to calculate the ”[a]mounts reasonably necessary to be expended
19   under paragraph (2)[.]”    This is done by using Official Form 122C-2.          In
20   contrast, the Code does not direct below-median debtors to use the means
21   test to calculate reasonably necessary expenses.
22        Debtors argue that this statutory distinction should be ignored and
23   the amount deducted from current monthly income for a below-median
24   debtor’s expenses should be the same standardized approach as for above-
25   median debtors, namely the mechanical approach taken using Form 122C-2.
26   The trustee argues that the means test is not relevant to calculating the


     Page 6 -   OPINION


                       Case 19-60726-pcm13   Doc 33   Filed 01/15/20
 1   amount of expenses used in determining disposable monthly income for
 2   below-median debtors.
 3        I agree with the trustee.     Congress’s silence with respect to how
 4   below-median debtors must determine their reasonably necessary expenses
 5   is deafening.   See Hamilton v. Lanning, 560 U.S. 506, 517 (2010) (the
 6   Court does not read the Code as changing pre-BAPCPA practice absent a
 7   clear indication of that intent).       The plain reading of the statute
 8   supports the trustee’s argument.        Congress, for whatever reason, chose to
 9   approach the calculation of disposable income for above-median debtors
10   with a somewhat mechanical approach, applying IRS standards for many of
11   the debtor’s expenses.    Similarly, Congress chose to leave below-median
12   debtors out of this mechanical, somewhat artificial approach to
13   determining expenses.    Rather, as before the enactment of BAPCPA, the
14   statute instructs debtors to deduct amounts reasonably necessary to be
15   expended for maintenance and support.       The Supreme Court in Lanning, 560
16   U.S. at 510, recognized that, for below-median debtors, Congress provided
17   that they could include “the full amount needed for ‘maintenance or
18   support[.]’”    For above-median debtors, however, Congress provided that
19   they could include “only certain specified expenses.”              Id.3   In other
20   words, the expenses are not standardized or artificial for below-median
21   debtors; the deductions must be reasonably necessary and expended.               The
22
     3
23        The Supreme Court in Lanning seemed to think that the standardized
     expenses used by above-median debtors are more limiting than a below-
24   median debtor’s “full amount” needed for support. 560 U.S. at 510. As
     debtors have ably demonstrated here, and as this court’s experience has
25   shown, the standardized expenses allowed under the means test for above-
     median debtors often far exceed the reasonable and necessary expenses
26
     that a below-median debtor can claim.

     Page 7 -   OPINION


                       Case 19-60726-pcm13    Doc 33   Filed 01/15/20
 1   best indication of expenses that are reasonably necessary and anticipated
 2   to be expended is Schedule J.
 3        Debtors’ argument that the court should not distinguish between
 4   above- and below-median debtors as to how deductions from current monthly
 5   income are calculated is pivotal to their position that below-median
 6   debtors need not turn over their tax refunds.        They postulate that, if
 7   the formula for determining the deductions from current monthly income
 8   used for above-median debtors set out in Form 122C-2 were used for below-
 9   median debtors, the end result of calculating the debtor’s disposable
10   income would be a negative number, even with the addition of anticipated
11   tax refunds.   Debtors then argue that, because disposable income will
12   virtually always be negative, there is no obligation to turn over the
13   refunds.
14        Debtors are probably correct about the impact of using the means
15   test to calculate expenses.   Unless a debtor is close to having above-
16   median income, the addition of tax refunds will not create a positive
17   disposable income if a below-median debtor were to use the formulas
18   contained in Form 122C-2.   The reason for this is that most low-income
19   debtors live on budgets well below the IRS standards.            They also tend to
20   have less in secured debt payments than do above-median debtors.           Thus,
21   their expenses shown on Schedule J are lower than they would be under the
22   means test calculation set out in Form 122C-2.         The end result is that
23   below-median debtors may, in fact, show a positive number for disposable
24   income when an above-median debtor would likely have a negative
25   disposable income number, despite having a higher income.           I acknowledge
26   the inherent inequity in this distinction, but the result is mandated by


     Page 8 -   OPINION


                      Case 19-60726-pcm13   Doc 33   Filed 01/15/20
 1   the language of the Code, which I am not at liberty to ignore.
 2   B.   Calculation of Projected Disposable Income
 3        Projected disposable income starts with disposable income,
 4   determined by taking current monthly income and reducing it by the
 5   debtor’s reasonably necessary expenses.           Disposable income is then
 6   projected over the life of the plan.
 7        The question then is how to project disposable income looking
 8   forward during the plan period.      Although the Code does not define
 9   “projected” disposable income, the Supreme Court in Lanning, 560 U.S.
10   505, provided guidance as to the interplay between disposable income and
11   projected disposable income, confirming that there is a difference
12   between the two.      Lanning involved an above-median debtor.        The Court
13   rejected a mechanical approach to projecting disposable income.           It said
14   that, under the forward-looking approach to projecting disposable income,
15   the calculation of disposable income is generally the end of the
16   analysis.   Because projected disposable income is forward-looking, that
17   number can vary from disposable income if there are differences in income
18   or expenses that are known or virtually certain to occur in the future
19   during the period of the plan.      Id. at 524.
20        Lanning’s rejection of a purely mechanical approach to determining
21   projected disposable monthly income makes sense.            Because the calculation
22   of disposable monthly income is based on an historical calculation of
23   income, it may not comport with reality.          For example, if a debtor
24   becomes employed or gets new employment at a substantially higher income
25   level just before the bankruptcy is filed, the current monthly income
26   shown on Form 122C-1 may be lower than it is known or virtually certain


     Page 9 -    OPINION


                        Case 19-60726-pcm13   Doc 33    Filed 01/15/20
 1   to be going forward.   Similarly, the debtor may have received unusual or
 2   non-recurring income during the six-month look-back period, such as a
 3   bonus during the six-month period preceding the filing.           In that
 4   instance, the current monthly income may too high and result in a plan
 5   payment that is not sustainable.
 6        Therefore, projected disposable income is the debtor’s current
 7   monthly income, minus anticipated tax liabilities and other reasonably
 8   necessary amounts to be expended for maintenance and support (whether
 9   calculated by above-median debtors using the means test or by below-
10   median debtors not using the means test), with any adjustments as
11   necessary based on known or virtually certain deviations with respect to
12   income or expenses.
13   C.   Tax Refunds as Income
14        For all debtors, the income portion of disposable monthly income is
15   the current monthly income shown on their Official Form 122C-1, which
16   requires the debtor to include his or her income from all sources
17   received over the previous six months to calculate an average monthly
18   income.4   Although there are certain exclusions from the “all sources”
19   definition, tax refunds are not one of those exclusions.          See Marshall v.
20   Blake, 885 F.3d 1065 (7th Cir. 2018) (overruled on other grounds In re
21
     4
22        The trustee argues that his practice for below–median debtors “is to
     use the actual income (per Schedule I), and not the ‘current monthly
23   income,’ (per Form 122C-1)” in computing the monthly disposable income
     for the plan payment. Trustee’s Reply Memorandum (Doc. 24) at p.6:14-17.
24   Although I recognize the practicality of that approach, it is an
     allowable approach only if it is consistent with starting with the
25   current monthly income as defined by the Bankruptcy Code, adjusted as
     necessary pursuant to Lanning.
26


     Page 10 - OPINION


                       Case 19-60726-pcm13   Doc 33   Filed 01/15/20
 1   Wade, 926 F.3d 447 (7th Cir. 2019); In re Schiffman, 338 B.R. 422 (Bankr.
 2   D. Or. 2006) (tax refunds are income).5
 3        Tax refunds come from two sources.            First, they can result from
 4   over-withholding of payroll tax.         Second, they can result from tax
 5   credits such as the Earned Income Credit (EIC), Child Tax Credit (CTC),
 6   or other tax credits that are available to low-income workers and result
 7   in tax refunds.6
 8        Tax refunds resulting from over-withholding are not additional
 9   income; they are a portion of the debtor’s gross pay, which has been
10   reported on Form 122C-1.     A portion of that gross pay is returned to the
11   debtor who has withheld more in taxes than is actually owed.           It does not
12   matter whether the refund is received in the six months before
13   bankruptcy; the gross pay that is reflected on the Form 122C-1 is all
14   that is required in calculating current monthly income.
15        Refunds that are based on tax credits, on the other hand, are not
16   derived from a debtor’s work income, and so do not show up as part of the
17   gross pay on the Form 122C-1.     Because they are a source of income that
18   is not excluded from the definition of current monthly income in
19   § 101(10A), they must somehow be included in the calculation of current
20   monthly income, if received in the six months before bankruptcy.
21
22   5
          I question the public policy behind including tax credits, such as
23   earned income credit, in income. However, the statutory language clearly
     excludes certain types of income such as social security but fails to
24   exclude tax credits such as earned income credit.
25   6
          The CTC is not paid out as a tax refund. It is credited against tax
     liability. Additional Child Tax Credit (ACTC) may result in a tax
26
     refund.

     Page 11 - OPINION


                        Case 19-60726-pcm13    Doc 33    Filed 01/15/20
 1   D.   Treatment of Tax Refunds in Chapter 13 Plans
 2        Tax refunds must be factored into the calculation of projected
 3   disposable income, whether a result of tax credits or of over-
 4   withholding.    If refunds are not included in projected disposable income
 5   and the debtor does not provide for payment of the refund into the plan,
 6   the court cannot confirm the plan over the trustee’s objection.
 7        The question is how tax refunds should be accounted for in
 8   calculating a chapter 13 debtor’s projected disposable income.      The
 9   answer depends on whether the tax refunds are a result of over-
10   withholding or are tax credit refunds.
11        1.   Tax Refunds Resulting from Over-Withholding
12        A debtor’s current monthly income is reported on Form 122C-1.        This
13   form asks on Line 2 for a debtor’s “gross wages, salary, tips, bonuses,
14   overtime, and commissions (before all payroll deductions).”       This amount
15   should reflect the debtor’s gross pay before taxes are withheld.
16        The problem comes in accurately calculating tax liability as an
17   expense to deduct from gross pay in determining disposable income.        Form
18   122C-1 sets out gross pay, which reflects only the income side of
19   disposable income.   There is no line item on Form 122C-1 to reduce gross
20   pay by the amount of tax withholding.      Because above- and below-median
21   debtors calculate their disposable income differently, I will address the
22   two categories separately.
23             (a)    Below-median debtors
24        For below-median debtors, the expenses used to reduce their current
25   monthly income to determine disposable income are generally set out in
26   Schedule J.    That schedule, however, does not include a line item for tax


     Page 12 - OPINION


                       Case 19-60726-pcm13   Doc 33   Filed 01/15/20
 1   withholding.   Payroll deductions, including tax withholding, are reported
 2   on Schedule I.
 3        Therefore, in calculating disposable income, below-median debtors
 4   must take their current monthly income from Form 122C-1 and reduce it by
 5   the tax withholding shown in Schedule I and their other reasonably
 6   necessary expenses shown in Schedule J.
 7        The practical issue is that withholding reported on Schedule I can
 8   be actual withholding or it can be withholding calculated based on actual
 9   tax liability, which are not necessarily the same thing.
10        If a debtor uses actual tax withholding as an expense to reduce her
11   gross income, and that withholding has in the past and is likely in the
12   future to result in a tax refund because it is more than is needed to pay
13   actual tax liability, reducing gross income by that figure will
14   artificially inflate the reasonably necessary expense deduction and
15   consequently artificially reduce the reported disposable income.           In that
16   case, any tax refund would then be income that has not been included in
17   calculating disposable income, and the debtor would need to provide for
18   payment of tax refunds into the plan.
19        The correct approach is for a debtor to report tax withholding on
20   Schedule I based on actual anticipated tax liability.            This results in an
21   accurate expense calculation of the debtor’s reasonably necessary
22   expenses and accurately determines disposable income for purposes of
23   calculating the amount of a plan payment.       Because the disposable income
24   calculation takes into account actual tax liability, any tax refund based
25   on over-withholding has been accounted for and need not be paid to the
26   trustee during the life of the plan.


     Page 13 - OPINION


                      Case 19-60726-pcm13   Doc 33   Filed 01/15/20
 1         In summary, a debtor’s plan payment should be calculated based on
 2   the debtor’s best estimate of actual tax liability, reflected in Schedule
 3   I.   A plan that accurately reflects anticipated tax liability on Schedule
 4   I as an expense need not provide for payment to the trustee of tax
 5   refunds based on over-withholding, because no such refunds are expected.
 6   If the debtor is over-withholding and instead reports on Schedule I
 7   actual tax withholding, which is known or virtually certain to result in
 8   a tax refund, and then deducts that actual over-withholding in
 9   calculating reasonably necessary expenses, the debtor will need to
10   provide for payment of the tax refund into the plan, because the debtor’s
11   income has been artificially reduced by over-withholding.         Of course, the
12   debtor can always include a non-standard provision allowing her to retain
13   any tax refund, with the consent of the trustee.7
14              (b)   Above-median debtors
15         Unlike below-median debtors, who must look to Schedules I and J to
16   calculate their reasonably necessary expenses, above-median debtors use
17   the means test to determine expenses used to calculate their disposable
18   income.   Means test expenses are reported using Form 122C-2.
19         Form 122C-2 expressly includes a line item for taxes.        In Line 16 of
20   the form, debtors are instructed to report taxes:
21         The total monthly amount that you actually pay for federal, state
           and local taxes, such as income taxes, self-employment taxes, social
22         security taxes, and Medicare taxes. You may include the monthly
           amount withheld from your pay for these taxes. However, if you
23         expect to receive a tax refund, you must divide the expected refund
           by 12 and subtract that number from the total monthly amount that is
24         withheld to pay for taxes. Do not include real estate, sale, or use
           taxes. (Emphasis supplied.)
25
     7
          In fact, the national Chapter 13 Plan form specifically includes a
26
     check box to allow debtors to retain tax refunds.

     Page 14 - OPINION


                       Case 19-60726-pcm13   Doc 33   Filed 01/15/20
 1        This calculation provides the mechanism by which a debtor accounts
 2   for the income that is reflected in tax refunds resulting from over-
 3   withholding.   If a debtor correctly completes this line item, the tax
 4   refunds based on over-withholding are accounted for in the plan and need
 5   not be paid to the trustee.    Of course, if a debtor fails to account for
 6   refunds caused by over-withholding, the plan must provide that those
 7   refunds be paid into the plan.
 8        2.     Tax Refunds Based on Tax Credits
 9        Tax credit refunds are income in addition to income from wages or
10   salary.    Form 122C-1 does not include a line specifically for tax credit
11   refunds.   Therefore, a debtor must include tax credit refunds that were
12   received within six months before bankruptcy on Form 122C-1 in Line 10,
13   which asks for “[i]ncome from all other sources not listed above.”               If
14   the refund was not received within the six-month look-back period, it is
15   not required to be included in the Form 122C-1 current monthly income
16   calculation.
17        If the debtor did not receive a refund within the six-month look-
18   back period, but it is known or virtually certain that the debtor will
19   receive tax credit refunds during the life of the plan, a reasonable
20   estimate of the amount of anticipated tax credit refunds must be included
21   as income on Schedule I and used to project disposable income over the
22   life of the plan.   For debtors who did receive their refund within the
23   six months before bankruptcy, the full amount of the refund was pro-rated
24   over six months to calculate current monthly income.              Any known or
25   virtually certain future tax credit refunds will need to be pro-rated
26   over the full calendar year.    All debtors can make that adjustment on


     Page 15 - OPINION


                       Case 19-60726-pcm13   Doc 33   Filed 01/15/20
 1   their Schedule I to show that an adjustment to current monthly income is
 2   necessary because of future differences that are known or virtually
 3   certain to occur.
 4        Realistically, it is unlikely that including the pro-rated amount of
 5   the refunds will increase a debtor’s plan payment, at least for below-
 6   median debtors.   Along with the increased net income, the below-median
 7   debtor will be able to claim reasonable expenses on Schedule J.     The
 8   reality is that most of the refunds received by below-median debtors are
 9   tax credits such as the EIC.    These debtors typically live on very tight
10   budgets, with little or no room for error and well below the IRS
11   standards.   It will not be difficult or unreasonable in most cases to
12   show expenses that absorb any additional income listed on Schedule I from
13   tax refunds.
14        If a debtor accurately reports refunds based on tax credits on
15   Schedule I, she need not provide for payment of those refunds in the
16   plan, because they have already been accounted for in determining
17   projected disposable income.
18        In summary, debtors have three choices of how to treat tax refunds
19   based on tax credits.   First, the correct approach is to include any
20   refunds based on tax credits on Form 122C-1, Line 10, if those refunds
21   were received in the six months before bankruptcy, or on Schedule I if a
22   refund was not received in the six months leading up to bankruptcy but it
23   is known or virtually certain that the debtor will receive tax credit
24   refunds during the life of the plan.      If that is done, the debtor need
25   not pay tax credit refunds into the plan.
26        Second, if the debtor fails to account for those refunds on Form


     Page 16 - OPINION


                       Case 19-60726-pcm13   Doc 33   Filed 01/15/20
 1   122C-1 or Schedule I, and it is known or virtually certain that the
 2   debtor will receive tax credit refunds during the life of the plan, the
 3   debtor must provide for payment of the refunds into the plan in order to
 4   obtain confirmation over the trustee’s objection.
 5        Third, debtors may, with the trustee’s agreement, include a non-
 6   standard provision that they may retain all or part of the refunds
 7   received.8
 8                                   CONCLUSION
 9        If the trustee objects to confirmation of a debtor’s chapter 13
10   plan, the debtor must pay his or her projected disposable income to the
11   trustee for payment to unsecured creditors.       Tax credit refunds are
12   included in projected disposable income.       Deductions from income for tax
13   withholding must accurately reflect actual tax liability.       Absent a
14   showing that refunds have been adequately accounted for in calculating
15   projected disposable income, and in the absence of a plan provision
16   requiring payment of refunds over to the trustee, a plan cannot be
17   confirmed over the trustee’s objection.
18        It is true that debtors may receive tax refunds during the life of
19   their plans that are in excess of projected amounts, whether a result of
20   over-withholding or of tax credits.    However, a debtor’s obligation under
21   the Code is to commit his or her projected disposable income to the plan.
22   Income may vary, as may expenses.     If the projection is reasonable, the
23   fact that actual refunds vary from the amounts projected does not
24   necessarily mean that the refunds must be paid into the plan.
25   8
          The chapter 13 trustee in the Portland Division has a form non-
     standard provision he allows debtors to include in their plans that
26
     allows them to retain EIC refunds without further analysis.

     Page 17 - OPINION


                     Case 19-60726-pcm13   Doc 33   Filed 01/15/20
 1         Debtors have failed to show that they adequately accounted for their
 2   tax refunds, nor have they provided that the refunds will be turned over
 3   to the trustee.   Therefore, they have failed to meet their burden to show
 4   that their anticipated tax refunds are already included in projected
 5   disposable income, and the plan in each case cannot be confirmed.
 6         The court will enter an order denying confirmation in both cases and
 7   providing debtors 28 days to file an amended plan.
 8                                           ###
 9   cc:   Rex Daines
           Paul Garrick
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     Page 18 - OPINION


                       Case 19-60726-pcm13   Doc 33   Filed 01/15/20
